FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2022 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to papers filed 06/02/2022 in which 1-19 were canceled; and claims 20-40 were amended. All the amendments have been thoroughly reviewed and entered. 
Claims 20-40 are under examination.

Withdrawn Objections/Rejection
The objections to claims 24-25 for informalities, are withdrawn, in view of Applicant’s amendments to claims 24 and 25.
The rejection of claims 22 and 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claims 22 and 36.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-36 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mody et al (7 December 2006; US 2006/0275344 A1) in view of Lindell et al (26 January 2012; US 2012/0017924 A1) and Reed et al (9 September 1997; US 5,665,406).
Regarding claims 20 and 40, Mody teaches a chewing gum comprising a gum core containing nicotine resin complex (nicotine polacrilex), and at least one inner polymer film coating applied the core, and thereafter onto which is applied at least one outer hard coating (Abstract; [0030], [0034], [0043]-[0044], [0049]-[0061], [0073]-[0075], [0080], [0083]-[0099], [0102]-[0103]; Examples 1-2; claims 1, 11 and 14-18 ). It is noted that the inner polymer film coating of Mody reads on the claimed “an outer coating covering the gum core,” and the outer hard coating of Mody reads on the claimed “a portion fused onto the outer coating.” 
Mody further teaches the outer hard coating contains sugar alcohol such as xylitol ([0096]-[0099]). Mody further teaches the nicotine in any form including nicotine salts can be included in the outer hard coating ([0034]). Mody teaches the chewing gum comprising a gum core containing nicotine, an inner polymer film coating around the core and an outer hard coating around the inner polymer film coating, provides a resultant chewing gum that provides a quick nicotine release from the coatings and a slow nicotine release from the core ([0034]). Mody teaches the administration of the chewing gum to a subject to treat cravings from tobacco dependency in said subject ([0011] and [0062]). 
It would have been obvious to one of ordinary skill in the art to modify the chewing gum of Mody such that a nicotine salt such as nicotine bitartrate is present in the outer hard coating of the chewing gum of Mody, and produce the claimed invention. One ordinary skill in the art would have been motivated to do so because Lindell provides the guidance to do so by teaching that nicotine hydrogen tartrate (nicotine bitartrate) as the suitable nicotine form that is included in the outer coating of the chewing gum so as to provide a quick release of the nicotine in the saliva in the oral cavity for subsequent fast transmucosal uptake of the nicotine in the oral cavity (Lindell: Abstract; [0029]-[0030], [0040], [0043], [0059]-[0061], [0067]-[0073]. [0087]-[0088], [0090] [0095], [0104], [0107]-[0114], [0016], [0019], [0121]-[0123], [0157], [0164]-[0178]; Examples 1-5). One of ordinary skill in the art would reasonable expectation of success of making said modification because common to Lindell, Mody is also drawn to providing a chewing gum that provides quick nicotine release from the coatings and a slow nicotine release from the core (Mody: [0034]), and Mody indicated that any salt form of nicotine is suitable as the nicotine form that is included in the outer coating of the chewing gum (Mody: [0034], [0073]-[0074]). Thus, an ordinary artisan seeking to produce a chewing gum that provides a quick nicotine release would have looked to including nicotine bitartrate as the nicotine salt in the outer coating of Mody with a reasonable expectation of arriving at a chewing gum which provides a rapid reduction of the urge to smoke or to use tobacco due to rapid nicotine release from the outer coating followed by a sustained release of nicotine from the core, and achieve Applicant’s claimed chewing gum with reasonable expectation of success.
While Mody does not teach the polymer coating contains a sugar alcohol, it would have been obvious to one ordinary skill in the art to include a sugar alcohol to the polymer coating of Mody per guidance from Reed, and produce the claimed invention. 
Reed teaches a chewing gum containing a gum core and at least two layers of outer coatings containing sugar alcohol, and such presence of at least two layers of outer contains containing sugar alcohol provides a coated chewing gum that retains its hardness, texture, appearance and mouth feel during shelf storage, thereby extending the shelf life of the chewing gum (Abstract; column 1, lines 15-24; column, lines 50-end; columns 5-6; column 7, lines 1-3 and 51-end; claim 1). Reed teaches that the layer of the inner component of the outer contains can further contain film-formers (column 7, lines 51-end). 
Provided the guidance from Reed, an ordinary artisan would have looked to including a sugar alcohol in the polymer coating of Mody so as to obtain dual layers outer coatings around the core that would aid in retaining the chewing gum’s hardness, texture, appearance and mouth feel during shelf storage, while also extending the shelf life of the chewing gum, and produce Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 21, Mody and Lindell teach the outer coating can further contain a buffer (Mody:[0080]; Lindell: [0028], [0041], [0043], [0164]-[0178]).
Regarding claim 22, as discussed above, Mody teaches the chewing gum contains polymer coating that is between the gum core and the at least one outer coating, wherein the polymer coating containing a film forming polymer, a flavoring agent and buffer (Abstract; [0030], [0034]; [0083-[0099]; Example 1).
Regarding claim 23, as discussed above, Mody and Lindell teach the outer coating provides a rapid release of nicotine and the gum core provides a slow/sustained release of nicotine (Mody: [0034]; Lindell: [0030], [0040], [0157], [0106]-[0111]).
Regarding claims 24-26, Mody and Lindell teach the outer coating containing sugar alcohol such as xylitol (Mody: [0099]; Lindell: [0121], [0207]). Reed teaches that outer coating contains sugar alcohol is selected from erythritol, xylitol, lactitol, mannitol, maltitol, isomalt, sorbitol, and mixtures thereof (Reed: Abstract; column 6, lines 54-62; claim 1).
Regarding claims 27 and 28, Reeds provides the guidance for selecting erythritol as the sugar alcohol in the outer coating (Abstract; column 5, lines 5-10; column 6, lines 54-62; claim 1).
Regarding claim 29, Mody, Lindell and Reed teaches the chewing gum further contains artificial sweetener (Mody: claims 7-8; Lindell: [0066] and [0120]; Reed: column 7, lines 50-end and column 8, lines 1-6). 
Regarding claim 30, Mody teaches the polymer inner coating can further contain artificial sweetener ([0089]). Reed teaches the inner coating can further contain artificial sweetener (column 7, lines 51-55).
Regarding claim 31, Mody, Lindell and Reed teach the outer coating can further contain coloring agents (Mody: [0099]; Lindell: [0207]; Reed: column 7, lines 51-54 and column 5, lines 10-14).
Regarding claim 32, as discussed above, Reed provides the guidance for producing two layers outer coatings (Abstract; column 1, lines 15-24; column, lines 50-end; columns 5-6; column 7, lines 1-3 and 51-end; claim 1).
Regarding claim 33, Lindell teaches the outer coating can be prepared in layers in which an inner layer of the outer coating contains nicotine and an outer layer of the outer coating contains buffering agent ([0175]-[0176]; claim 52).
Regarding claim 34, Mody and Lindell teaches the outer coating containing nicotine and buffering agent (Mody: [0034] and [0080]; Lindell: [0175]-[0178] and [0207]; claim 52).
Regarding claim 35, Mody and Lindell teaches the outer containing buffering agent (Mody: [0034] and [0080]; Lindell: [0175]-[0178] and [0207]; claim 52).
Regarding claim 36, Mody teaches the chewing gum contains polymer coating that is between the gum core and the at least one outer coating, wherein the polymer coating containing a film forming polymer and a flavoring agent ([0030], [0034], [0043], [0089], [0098]).
Regarding claim 38, Lindell teaches the gum core contains nicotine resin complex (nicotine polacrilex) in amount of 1 mg , 2 mg, 4 mg, or 6 mg (Example 5). Lindell teaches the outer coating layer contains nicotine in an amount of 0.2-6 mg ([0104), which overlaps the claimed range of from about 0.25 mg to about 1.5 mg. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of nicotine bitartrate in the outer coating layer would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 39, Mody and Lindell teaches the chewing gum further contains buffering agent (Mody: [0080]; Lindell: [0045]-[0049]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mody et al (7 December 2006; US 2006/0275344 A1) in view of Lindell et al (26 January 2012; US 2012/0017924 A1) and Reed et al (9 September 1997; US 5,665,406), as applied to claim 20 above, and further in view of Pedersen et al (16 February 2012; US 2012/0039981 A1).
The chewing gum of claim 20 is discussed above, said discussion being incorporated herein in its entirety.
However, Mody, Lindell and Reed do not teach the weight amount the at least one portion based the total weight of the chewing gum of claim 37.
Regarding claim 37, Pedersen teaches a coated chewing gum containing a gum core containing nicotine, and outer coating containing nicotine and sugar alcohol, wherein the outer coating constitutes 0.1 to 75% by weight of a coated chewing gum piece (Abstract; [0040]-[0044], [0138]-[0144]).
It would have been obvious to one of ordinary skill in the art to optimize the weight amount of outer coating of Mody in view of Lindell and Reed to a weight of about 1-3% of the total weight of the chewing gum, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Pedersen provided the guidance to do so by teaching that the outer coating of the chewing gum can constitutes from 0.1 to 75% by weight of a coated chewing gum piece, which overlaps the claimed weight amount of about 1-3%. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the weight amount of the at least one portion (outer coating) relative to the total weight of the chewing gum would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
Applicant argues by alleging that the “outer hard coating” of Mody is not a “portion” as defined by the specification. Applicant alleges that “portion” was defined in the specification (on page 4, lines 12-14) as “a part that is fused onto the chewing gum” and the specification further indicate that the portion “might be in any kind of form including a round portion (dot), a square portion, conic portion, triangle, etc…” Applicant then alleged that the “portion fused onto the outer coating” is a part on, or attached to, the outer coating, not an additional coating layer applied over the entirety of the outer coating covering the gum core. (Remarks, page 6).

In response, the Examiner disagrees. As discussed in the standing 103 rejection, the inner polymer film coating of Mody reads on the claimed “an outer coating covering the gum core,” and the outer hard coating of Mody reads on the claimed “a portion fused onto the outer coating.”
While “a round portion (dot), a square portion, conic portion, triangle” are examples disclosed in the specification as a form of the “portion,” these forms are features not present in independent claim 20. Thus, it is noted that the features upon which applicant relies (i.e., a round portion (dot), a square portion, conic portion, triangle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is noted that claim 20 is drawn to generically “a portion” and as per Applicant, the specification defined on page 4 (lines 12-14) that “portion” is a part that is fused onto the chewing gum. The specification on page 5 (lines 1-2) further defined “fused onto” as “attach to,” “fused to,” “sticked to,” “deposited onto,” or “adhered to.” Thus, in light of the general definitions of “portion” and “fused onto” from the specification, the “outer hard coating” of Mody that is applied onto the polymer film coating, remains to meet the claimed “a portion fused onto the outer coating” because, the outer hard coating is a portion or a part of the chewing gum, and the outer hard coating is a material that is “attach to,” sticked to,” “deposited onto” or “adhered to” the polymer film coating of Mody, as a hard coating solution is sprayed onto the polymer film coated gum cores (Mody: Examples 1; paragraphs [0083]-[0099]). 
As a result, for at least the reason(s) discussed above, claims 20-40 remain rejected as being obvious and unpatentable over the combined teachings of cited prior arts in the standing 103 rejections as set forth in this office action.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613